United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3235
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Arkansas.
William Jonathan Brown,                 *
                                        *   [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                          Submitted: February 7, 2002
                              Filed: February 11, 2002
                                   ___________

Before HANSEN, Chief Judge, FAGG and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                              ___________

PER CURIAM.

        William Jonathan Brown appeals the sentence imposed by the district court1
after a jury convicted him of armed bank robbery and aiding and abetting, in violation
of 18 U.S.C. §§ 2 and 2113(a), (d). He argues the court wrongly assessed a 2-level
enhancement for being an organizer or a leader of a criminal activity. See U.S.S.G.
§ 3B1.1(c). We affirm.



      1
      The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas.
      The district court did not commit clear error, given the trial testimony of
Brown’s accomplice that Brown came up with the idea to rob a bank, selected the
bank, recruited his codefendant to participate, instructed the codefendant what to do
during the robbery, and devised alibis. See U.S.S.G. § 3B1.1, comment. (n.4) (listing
factors court should consider); United States v. Peters, 59 F.3d 732, 735 (8th Cir.
1995) (district court did not commit clear error in applying § 3B1.1 enhancement, as
coconspirators testified defendant came up with plan, recruited them to participate,
and continued to provide substantial direction during life of plan).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-